Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q /x/QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2015. or / /TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission File No. 0-25662 ANADIGICS, Inc. (Exact name of registrant as specified in its charter) Delaware 22-2582106 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 141 Mt. Bethel Road, Warren, New Jersey (Address of principal executive offices) . (Zip Code) (908) 668-5000 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer (Do not check if a smaller reporting company) [ ] Smaller reporting company [ ] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The number of shares outstanding of the Registrant’s common stock as of October 3, 2015 was 88,834,921 (excluding 114,574 shares held in treasury). Table Of Contents INDEX ANADIGICS, Inc. PART I Financial Information Item 1. Financial Statements (unaudited) Condensed consolidated balance sheets – October 3, 2015 and December 31, 2014 Condensed consolidated statements of operations and comprehensive loss –Three and nine months ended October 3, 2015 and September 27, 2014 Condensed consolidated statements of cash flows – Three and nine months ended October 3, 2015 and September 27, 2014 Notes to Condensed consolidated financial statements – October 3, 2015 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II. Other Information Item 1A. Risk Factors Item 5. Other Information Item 6. Exhibits Signatures 2 Table Of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements ANADIGICS, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS (AMOUNTS in thousands, EXCEPT PER SHARE AMOUNTS) October 3, 2015 December 31, 2014 (Unaudited) (Note 1) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Assets held for sale - Total current assets Plant and equipment: Equipment and furniture Leasehold improvements Projects in process Less accumulated depreciation and amortization Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Accrued restructuring costs 95 Bank borrowings Total current liabilities Other long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Common stock, $0.01 par value, 144,000 shares authorized, 88,949 issued at October 3, 2015 and 86,878 issued at December 31, 2014 Additional paid-in capital Accumulated deficit ) ) Treasury stock at cost: 115 shares ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. 3 Table Of Contents ANADIGICS, Inc. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (AMOUNTS in thousands, except per share amounts) Three months ended Nine months ended October 3, September 27, October 3, September 27, (unaudited) (unaudited) (unaudited) (unaudited) Net sales $ Cost of sales Gross profit Research and development expenses Selling and administrative expenses Restructuring charges - Operating loss ) Interest and other (expense) income, net (8 ) (5 ) ) Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average common shares outstanding used in computing loss per share Basic and diluted CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (AMOUNTS in thousands) Three months ended Nine months ended October 3, September 27, October 3, September 27, (unaudited) (unaudited) (unaudited) (unaudited) Net loss $ ) $ ) $ ) $ ) Other comprehensive loss Unrealized gain on marketable securities - - - 81 Reclassification adjustment: Effect of net recognized gain on marketable securities reclassified to Interest and other (expense) income, net - - - ) Comprehensive loss $ ) $ ) $ ) $ ) See accompanying notes. 4 Table Of Contents ANADIGICS, Inc. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (AMOUNTS in thousands) Nine months ended October 3, 2015 September 27, 2014 (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Amortization 30 51 Stock based compensation Gain on marketable securities - ) (Gain) loss on disposal of equipment and assets held for sale ) Changes in operating assets and liabilities: Accounts receivable Inventories Prepaid expenses and other assets 9 ) Accounts payable ) ) Accrued liabilities and other liabilities ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of plant and equipment ) ) Proceeds from sale of equipment 38 Proceeds from sale of marketable securities - Net cash (used in) provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock - 10 Proceeds from bank borrowings Repayments of bank borrowings ) ) Net cash (used in) provided by financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes. 5 Table Of Contents ANADIGICS, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) – October 3, 2015 (AMOUNTS IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) 1.Summary of Significant Accounting Policies Basis of Presentation ANADIGICS, Inc. (the Company) is a global leader in the design and manufacture of radio frequency semiconductor solutions for Infrastructure and Mobile applications. Infrastructure is comprised of products for the following applications: CATV, small cell, WiFi, M2M, optical and other general RF applications. Mobile is comprised of WiFi and Cellular products that primarily address the smartphone, handset and tablet markets. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals and adjustments) considered necessary for a fair presentation have been included. Operating results for the three and nine month period ended October 3, 2015 are not necessarily indicative of the results that may be expected for the year ending December 31, 2015. The financial statements have been prepared assuming that the Company will continue as a going concern. The Company has historically operated at a loss and has not consistently generated sufficient cash flows from operations to cover its operating expenses. In mid-2014, the Company implemented a strategic restructuring plan (Note 2) that the Company believed would place increased emphasis on infrastructure markets, lower operating costs and position the business for improved operating results. By the three months ended April 4, 2015, the Company’s infrastructure revenue improved, costs were lowered and operating losses were reduced in keeping with the strategic restructuring plan. However, subsequent to that date, unexpected declines in revenues resulted in an increase in operating losses. Therefore, the delayed improvement in infrastructure revenue is forecast to result in operating losses into 2016, larger than those foreseen under the strategic restructuring plan. Additionally, in future periods it is possible that the Company will not maintain compliance with certain covenants under its revolving credit facility (Note 9) which could result in outstanding borrowings being immediately due and payable and the termination of the revolving credit facility. The combination of these factors raises substantial doubt about the Company’s ability to continue as a going concern in 2016. Management’s plans to overcome these difficulties include financing all or part of its operations through additional equity or debt financing. However, there can be no assurance that additional financing will be available on satisfactory terms or at all. The Company also expects to continue to aggressively pursue available sales opportunities, work with distributors and end users to grow future sales, and continue to control costs. The ability to continue as a going concern in 2016 is dependent upon increasing infrastructure revenue, continuing to control costs and obtaining the necessary financing to meet obligations and repay liabilities arising from normal business operations when they come due. The condensed consolidated balance sheet at December 31, 2014 has been derived from the audited financial statements at that date but does not include all the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014. The condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. The Company has evaluated subsequent events and determined that, other than matters outlined in Note 10, there were no subsequent events to recognize or disclose in these unaudited interim condensed consolidated financial statements. RECENTLY ADOPTED ACCOUNTING STANDARDS In April 2014, the FASB issued ASU 2014-08, Reporting Discontinued Operations and Disclosures of Disposals of an Entity , which changes the criteria for determining which disposals can be presented as discontinued operations and modifies the related disclosure requirements. The ASU became effective January 1, 2015. Adoption of this guidance did not impact the Company’s consolidated financial statements. 6 Table Of Contents IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS In July 2015, the FASB issued ASU 2015-11, Inventory . The guidance was issued to simplify the measurement of inventory and changes the measurement from lower of cost or market to lower of cost and net realizable value. This guidance is effective for reporting periods beginning after December 15, 2016. The adoption of this guidance is not expected to have a significant impact on the Company’s consolidated financial statements. In June 2014, the FASB issued ASU 2014-12, Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period . The guidance states that a performance target in a share-based payment that affects vesting and that could be achieved after the requisite service period should be accounted for as a performance condition. The guidance is effective for annual and interim periods beginning after December 15, 2015 and early adoption is permitted. The Company is currently evaluating the impact of adopting this guidance on its consolidated financial statements. In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers , which will replace most current revenue recognition guidance. The core principle of the ASU is that an entity should recognize revenue for the transfer of goods or services equal to the amount that it expects to be entitled to receive for those goods or services. It also requires additional disclosures about the nature, timing and uncertainty of revenue and cash flows arising from customer contracts, including significant judgments and changes in judgments. The ASU permits the initial application to be applied either retrospectively to each prior reporting period presented, or retrospectively with a cumulative effect adjustment made at the date of initial application. The guidance is effective for annual and interim periods beginning after December 15, 2016. In July 2015, the FASB approved a one year deferral of the effective date of this standard to December 15, 2017 and early adoption of the standard, but not before the original effective date of December 15, 2016. The Company is evaluating the transition methods and the impact of the amended guidance on its consolidated financial statements. INCOME TAXES The Company maintains a full valuation allowance on its deferred tax assets. Accordingly, the Company has not recorded a benefit or provision for income taxes. The Company recognizes interest and penalties related to the underpayment of income taxes in income tax expense. No unrecognized tax benefits, interest or penalties were accrued at October 3, 2015. The Company’s U.S. federal net operating losses have occurred since 1998 and as such, tax years subject to potential tax examination could apply from that date because carrying-back net operating loss opens the relevant year to audit. WARRANTY Based on the examination of historical returns and other information it deems critical, the Company estimates that a current charge to income will need to be provided in order to cover future warranty obligations for products sold during the year. The accrued liability for warranty costs is included in Accrued liabilities in the condensed consolidated balance sheets. Changes in the Company’s product warranty reserve are as follows: Nine months ended October 3, 2015 September 27, 2014 Beginning balance $ $ Net (release) addition (credited) charged to Cost of sales (9 ) Claims processed ) ) Ending balance $ 93 $ 2. RESTRUCTURING AND OTHER CHARGES RESTRUCTURING In mid 2014, the Company implemented a strategic restructuring plan to better address growth opportunities in infrastructure markets and to lower operating costs. The strategy included expanding the Company’s presence in the infrastructure space and reducing fixed costs associated with certain legacy mobile activities through a resizing of staff and manufacturing capability. 7 Table Of Contents During the three and nine months ended September 27, 2014, the Company implemented workforce reductions that eliminated approximately 50 and 150 positions, respectively, throughout the Company, and recorded restructuring charges of $1,696 and $3,834, respectively, for severance, related benefits and other costs. By the end of 2014 and inclusive of the aforementioned charges, total workforce reduction charges recorded to Restructuring in 2014 amounted to $4,199. The Company also reviewed and identified certain surplus manufacturing fixed assets and recorded a restructuring charge of $3,722 in the second quarter of 2014 to write down certain assets to their current market value based on proceeds expected from their sale. During the third quarter of 2014, the Company recorded a $1,591 net gain on the sale of certain Assets held for sale, which was offset against Restructuring charges. In May 2015, as an extension of its strategic shift to Infrastructure and migration of its business model, the Company implemented a workforce reduction that eliminated approximately 25 positions throughout the Company and recorded approximately $611 of restructuring charges during the second quarter of 2015 covering severance, related benefits and other costs. The Company also recorded a $50 gain on the sale of an asset classified as held for sale, which was offset against restructuring charges in the second quarter of 2015. The remaining assets previously held for sale were re-classified to fixed assets during the second quarter as it was determined that such assets would not be sold in the near future. There was no impact to the results of operations as a result of this re-classification for any period presented. Activity and liability balances related to the restructurings were as follows: Workforce- related Lease-related Total December 31, 2013 balance $ - $ Restructuring expense Payments ) ) ) December 31, 2014 balance $ $ $ Restructuring expense - Payments ) ) ) October 3, 2015 balance $ 55 $ 40 $ 95 OTHER CHARGES During the second quarter of 2014, the Company recorded a charge of $2,080 to Cost of sales for inventory write-downs on certain excess Mobile inventory. 3. FAIR VALUE AND MARKETABLE SECURITIES The carrying amounts of the Company’s cash and cash equivalents, accounts receivable, accounts payable and accrued liabilities approximate their fair value because of the relatively short maturity of these items. During the first half of 2014, a former-auction corporate debt security and a preferred equity auction rate security held by the Company sold for $2,960 and $568, respectively, resulting in a realized gain of $1,728 which was recorded to Interest and other (expense) income, net. 4. Inventories Inventories are stated at the lower of cost (first-in, first-out method) or market. Inventories consist of the following: October 3, 2015 December 31, 2014 Raw materials $ $ Work in process Finished goods Total $ $ 8 Table Of Contents 5. STOCKHOLDERS’ EQUITY NASDAQ LISTING The Company’s common stock currently trades on the NASDAQ Global Market (“NASDAQ”). On June 18, 2015, the Company received a letter from NASDAQ informing the Company that for the previous 30 consecutive business days, the bid price for the Company’s common stock had closed below $1.00, a requirement for listing on NASDAQ. The Company has until December 15, 2015 to regain compliance which would be satisfied if the Company’s common stock closes at $1.00 per share or more for a minimum of 10 consecutive business days. If the Company does not regain compliance by December 15, 2015, the Company may be eligible for an additional 180 calendar days compliance period. To qualify, the Company would be required to meet the continued listing requirement for market value of publicly held shares and all other initial NASDAQ listing standards, with the exception of the bid price requirement, and would need to provide written notice of its intention to cure the deficiency during the second compliance period. However, if it appears to the NASDAQ staff that the Company will not be able to cure the deficiency, or if the Company is otherwise not eligible, the staff would notify the Company that its securities would then be subject to delisting. In the event of such notification the Company may appeal the staff’s determination to delist its securities. 6. STOCK BASED COMPENSATION Equity Compensation Plans The Company has the following active equity compensation plans under which equity securities have been authorized for issuance to employees and/or directors: ● The 2015 Long-Term Incentive and Share Award Plan (2015 Plan) ● The 2005 Employee Stock Purchase Plan (2lan) The 2015 Plan provides for the granting of stock options, stock appreciation rights, restricted stock units and other share-based awards to eligible employees and directors, as defined in the respective plans. Option grants have terms of ten years and become exercisable in varying amounts over periods of up to three years. To date, no stock appreciation rights have been granted under the 2015 Plan. An aggregate of 10,000 shares of common stock were reserved for issuance under the 2015 Plan. In 2015, the Company approved the 2lan under Section 423 of the Internal Revenue Code. The 2lan will become effective on January 1, 2016, immediately after our existing 2lan expires on December 31, 2015. All full-time employees of ANADIGICS, Inc. and part-time employees, as defined in the 2lan, are eligible to participate in the plan. An aggregate of 5,000 shares of common stock were reserved for offering under the 2lan. Offerings are made at the commencement of each calendar year and must be purchased by the end of that calendar year. The following table summarizes information related to awards of restricted stock units and stock options as well as changes during the nine months period ended October 3, 2015: Restricted Stock Units Stock Options Time-based Performance- based Time-based Units Weighted Average (WA) grant date fair value Units WA price / unit Issuable upon exercise WA exercise price WA remaining contractual life (in years) Outstanding at January 1, 201 5 $ $ $ Granted 14 Shares vested/options exercised ) ) - - Forfeited/expired ) - - ) Outstanding at October 3, 2015 $ $ $ Exercisable at October 3, 2015 N/A N/A N/A N/A $ 9 Table Of Contents In February 2015, the Company awarded 264 restricted stock units to its officers and other key employees which have market performance-based vesting conditions contingent upon the Company’s relative shareholder returns measured against defined peer group companies. The market performance-based awards will be evaluated annually in one-third increments measuring Company shareholder returns during the one, two and three year periods following the award. Company performance within the top 75th percentile tier in a measurement period would result in maximum performance attainment, while performance below the 25th-percentile results in no vesting for that period. These market performance-based restricted stock units, included in the table above, have an average fair value of $1.05 calculated using a Monte Carlo Simulation model on the date of grant. The table below summarizes stock based compensation by financial statement line item for the three and nine month periods ended October 3, 2015 and September 27, 2014: Three months ended Nine months ended October 3, September 27, October 3, September 27, Cost of sales $ Research and development expenses Selling and administrative expenses Total stock based compensation $ No tax benefits have been recorded due to the Company’s full valuation allowance position. As of October 3, 2015, there was $2,257 of unrecognized stock based compensation cost related to unvested restricted awards and unvested stock options. The weighted average remaining recognition periods for our restricted stock units and stock options are 1.4 and 2.4 years, respectively. Valuation Method for ESP Plan, Stock Option Awards and Performance Awards For ESP Plan and stock option awards, the fair value is estimated at the date of grant using a Black-Scholes option pricing model. The fair value of Company-based performance awards are fixed upon the date of grant. Market-based performance equity award fair values are calculated with the assistance of a valuation consultant using a Monte Carlo simulation method. The weighted average assumptions and fair values for stock-based compensation grants used for the nine month periods ended October 3, 2015 and September 27, 2014 are summarized below: Nine months ended October 3, 2015 September 27, 2014 Stock option awards: Risk-free interest rate % % Expected volatility 63 % 58 % Average expected term (in years) Expected dividend yield % % Weighted average fair value of options granted $ $ ESP Plan: Risk-free interest rate % % Expected volatility % 68 % Average expected term (in years) Expected dividend yield % % Weighted average fair value of purchase option $ $ Performance awards: Average risk-free interest rate % % Expected volatility % % Average expected term (in years) Expected dividend yield % % Weighted average fair value of performance awards $ $ For equity awards with an expected term of one year or less, the assumption for expected volatility is solely based on the Company’s historical volatility, whereas for equity awards with expected terms of greater than one year, the assumption is based on a combination of implied and historical volatility. Equity-based compensation recognized is reduced for estimated forfeitures and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates. 10 Table Of Contents 7.Loss Per Share The reconciliation of shares used to calculate basic and diluted loss per share consists of the following: Three months ended Nine months ended October 3, September 27, October 3, September 27, Weighted average common shares for basic loss per share Effect of dilutive securities: Stock options (*) - Unvested restricted stock units (*) - Adjusted weighted average shares for diluted loss per share * Incremental shares from restricted stock units and stock options are computed using the treasury stock method. For the three and nine months ended October 3, 2015 and September 27, 2014, potential additional dilution arising from any of the Company's outstanding stock options or unvested restricted stock units is detailed below. Such potential dilution was excluded as their effect was anti-dilutive. Three months ended Nine months ended October 3, September 27, October 3, September 27, Stock options Unvested restricted stock units 8. LEGAL PROCEEDINGS The Company is a party to ordinary course litigation arising out of the operation of its business. The Company accrues for a loss contingency when it determines that it is probable, after consultation with counsel, that a liability has been incurred and the amount of such loss can be reasonably estimated. The Company believes that the ultimate resolution of such ordinary course litigation, either individually or in the aggregate, will not have a material adverse effect on its consolidated financial condition, results of operations, or cash flows. 9. BANK BORROWINGS UNDER CREDIT FACILITY On October 24, 2014, the Company terminated a three-year $11,000 revolving credit facility with PNC Bank, N.A which had been scheduled to expire in 2016 and entered into a Loan and Security Agreement with Silicon Valley Bank (the “SVB Loan Agreement”). The SVB Loan Agreement provides the Company with a two-year revolving credit facility of $10,000 that expires on October 24, 2016 and was modified on June 2, 2015. The SVB Loan Agreement enables borrowings based upon 85% of eligible accounts receivable and is secured by certain insured accounts receivable and substantially all of the Company’s other assets. The SVB Loan Agreement requires compliance with certain covenants, including minimum EBITDA (as defined in the SVB Loan Agreement) and quick ratio levels, in addition to certain capital expenditure limits. The interest rate on the outstanding balance under the SVB Loan Agreement is Prime plus 0.5%. The SVB Loan Agreement contains a fee for any unused portion of the facility. Silicon Valley Bank provided a waiver on the minimum EBITDA covenant as of October 3, 2015 related to the three month period then ended. Consequently, as of October 3, 2015, the Company was in compliance with its covenants and $3,800 was outstanding under the SVB Loan Agreement. 11 Table Of Contents 10. SUBSEQUENT EVENT On November 11, 2015, the Company, entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Aloha Holding Company, Inc., a Delaware corporation (“Parent”), and Aloha Acquisition Sub, Inc., a Delaware corporation and wholly-owned subsidiary of Parent (the “Purchaser”), pursuant to which Parent will acquire the Company. The boards of directors of the Company, Parent and Purchaser have approved the Merger Agreement and the transactions contemplated by the Merger Agreement. Pursuant to the terms and subject to the conditions set forth in the Merger Agreement, the Purchaser has agreed to commence a cash tender offer (the “Offer”) to purchase all of the issued and outstanding shares of common stock, par value $0.01, of the Company (the “Shares”) at a purchase price of $0.35 per Share (the “Offer Price”), net to the seller in cash, without interest, less any applicable withholding taxes. The Purchaser agreed to commence the Offer as promptly as reasonably practicable, but not later than ten (10) business days after the date of the Merger Agreement, and the Offer must remain open for twenty (20) business days, subject to certain extensions of the Offer as set forth in the Merger Agreement. Upon completion of the Offer and subject to the terms and conditions of the Merger Agreement, the Purchaser will merge with and into the Company (the “Merger”), with the Company surviving as a wholly-owned subsidiary of Parent. The consummation of the Offer and the Merger are subject to the satisfaction of certain closing conditions, including among others, that (a) there is validly tendered (and not validly withdrawn) the number of shares which, when added to any Shares owned by Parent or any of its subsidiaries would represent at least a majority of the outstanding Shares of the Company, and (b) other customary conditions as set forth in Annex I to the Merger Agreement have been satisfied or waived. The Offer is not subject to a financing condition. The Merger will be effected pursuant to Section 251(h) of the Delaware General Corporation Law, with no stockholder vote required to consummate the Merger. At the Effective Time (as defined in the Merger Agreement), each Share issued and outstanding immediately prior to the Effective Time (other than (i) Shares then held by Parent, Purchaser, the Company or their respective subsidiaries and (ii) shares that are held by any stockholders of the Company who properly demand appraisal in connection with the Merger) will be canceled and retired, will cease to exist and will be converted into the right to receive an amount in cash equal to the Offer Price, without interest, less any applicable withholding taxes. The Merger Agreement contains customary representations, warranties and covenants for a transaction of this nature, including covenants regarding the operation of the business of the Company prior to the closing of the Merger. In addition, under the terms of the Merger Agreement, the Company will have the right to seek Acquisition Proposals (as defined in the Merger Agreement) through December 6, 2015 (the “Go-Shop Period End Date”). Following the Go-Shop Period End Date, the Company has agreed not to solicit or otherwise facilitate any alternative Acquisition Proposals, subject to customary exceptions that permit the Company to respond to any unsolicited Acquisition Proposal, provided that the Company’s board of directors has determined in good faith that the failure to do so would reasonably be expected to result in a breach of its fiduciary duties, and the Company has complied with certain notice requirements. The Company is also permitted to change its recommendation in favor of the Offer or to terminate the Merger Agreement in order to accept a Superior Offer (as defined in the Merger Agreement) (subject to giving Parent five business days’ notice of its intention to do so and, among other things, making available the Company’s representatives to discuss and negotiate with Parent in good faith any amendments Parent desires to make to its proposal), provided that the Company’s board of directors has determined in good faith that the failure to do so would reasonably be expected to result in a breach of its fiduciary duties. If the Company does terminate the Merger Agreement under such circumstances, the Company must pay Parent, concurrently with such termination, a termination fee of $1.2 million. In addition, this termination fee is payable by the Company to Parent under other specified circumstances. 12 Table Of Contents ANADIGICS, Inc. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations OVERVIEW The terms “we,” “our,” “ours,” “us” and “Company” refer to ANADIGICS, Inc. We are a global leader in technology, design, and manufacturing of RF semiconductor solutions for infrastructure and mobile communications and data transmission markets. Our product portfolio includes line amplifiers, reverse path amplifiers, PAs, and FEICs. Our recently introduced foundry services provide the capacity for large scale VCSEL wafer processing and testing. Our CATV solutions include line amplifiers, reverse path amplifiers, and other RF products that provide the critical link within CATV infrastructure communications networks, as well as CPE devices, such as set-top boxes and cable modems. Our WiFi infrastructure products include PAs and FEICs that enable wireless connectivity for infrastructure and multimedia applications, including access points, routers, media gateways, and set-top boxes. Our wireless infrastructure solutions include PAs that are crucial components in 3G and 4G Small-Cell base stations, including picocells, enterprise-class femtocells, and CPE devices that help carriers expand broadband network coverage and support greater levels of data transmission. Our PAs are used in a variety of 3G and 4G IoT applications, including automotive, M2M, and industrial devices. Our WiFi mobile products include FEICs and PAs that are designed to enable WiFi connectivity in smartphones, tablets, notebooks, and gaming systems. Supporting the latest 802.11 standards, our FEICs ensure optimal WiFi performance. Our cellular products include PAs that enable 3G and 4G wireless connectivity in mobile handsets, smartphones, tablets, and notebooks. We believe our products and services are well positioned to address these market opportunities by delivering exceptional performance and value in the infrastructure and mobile markets, as well as cost-effective, high-volume foundry services for the sensing markets. Our strategy is focused on manufacturing and delivering RF products that offer greater performance, reliability, and integration to enable high-speed data communications and transmissions, as well as compelling foundry services that provide designers with scalability and greater value. We are a customer-centric organization that works closely with leading equipment designers and manufacturers to improve data transmission quality and system capacity. We also collaborate with industry-leading chipset providers where our functionality enhances their reference designs. These relationships enable us to target emerging trends in the market and help our customers achieve their performance, integration, and manufacturing goals. Leveraging a variety of advanced internal and external technologies and materials, including MESFET, InGaP-Plus™, CMOS, GaAs, and GaN, our solutions deliver exceptional performance and integration. We believe that when used in our customers’ data transmission and communication devices, our products cost-effectively enhance RF performance, reliability, and overall functionality. Our six-inch diameter GaAs fab located at our corporate headquarters in Warren, New Jersey, has been operational since 1999. We also have foundry arrangements with several companies to supply alternate technologies and supplement our existing wafer fab capabilities. This structure provides us with access to unique technologies and flexible capacity without the requisite capital investment. In mid 2014, we implemented a strategic restructuring plan to better address growth opportunities in infrastructure markets and to lower our operating costs (“Strategic Restructuring”). Our strategy included expanding our presence in the infrastructure space and reducing the fixed costs associated with certain legacy mobile activities through a resizing of our staff and manufacturing capability. As an extension of our strategic shift to Infrastructure and migration of our business model, in the second quarter of 2015 we reduced our workforce by approximately 25 employees throughout the Company. On November 11, 2015, the Company, entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Aloha Holding Company, Inc., a Delaware corporation (“Parent”), and Aloha Acquisition Sub, Inc., a Delaware corporation and wholly-owned subsidiary of Parent (the “Purchaser”), pursuant to which Parent will acquire the Company. The boards of directors of the Company, Parent and Purchaser have approved the Merger Agreement and the transactions contemplated by the Merger Agreement. Pursuant to the terms and subject to the conditions set forth in the Merger Agreement, the Purchaser has agreed to commence a cash tender offer (the “Offer”) to purchase all of the issued and outstanding shares of common stock, par value $0.01, of the Company (the “Shares”) at a purchase price of $0.35 per Share (the “Offer Price”), net to the seller in cash, without interest, less any applicable withholding taxes. The Purchaser agreed to commence the Offer as promptly as reasonably practicable, but not later than ten (10) business days after the date of the Merger Agreement, and the Offer must remain open for twenty (20) business days, subject to certain extensions of the Offer as set forth in the Merger Agreement. Upon completion of the Offer and subject to the terms and conditions of the Merger Agreement, the Purchaser will merge with and into the Company (the “Merger”), with the Company surviving as a wholly-owned subsidiary of Parent. 13 Table Of Contents The consummation of the Offer and the Merger are subject to the satisfaction of certain closing conditions, including among others, that (a) there is validly tendered (and not validly withdrawn) the number of shares which, when added to any Shares owned by Parent or any of its subsidiaries would represent at least a majority of the outstanding Shares of the Company, and (b) other customary conditions as set forth in Annex I to the Merger Agreement have been satisfied or waived. The Offer is not subject to a financing condition. The Merger will be effected pursuant to Section 251(h) of the Delaware General Corporation Law, with no stockholder vote required to consummate the Merger. At the Effective Time (as defined in the Merger Agreement), each Share issued and outstanding immediately prior to the Effective Time (other than (i) Shares then held by Parent, Purchaser, the Company or their respective subsidiaries and (ii) shares that are held by any stockholders of the Company who properly demand appraisal in connection with the Merger) will be canceled and retired, will cease to exist and will be converted into the right to receive an amount in cash equal to the Offer Price, without interest, less any applicable withholding taxes. The Merger Agreement contains customary representations, warranties and covenants for a transaction of this nature, including covenants regarding the operation of the business of the Company prior to the closing of the Merger. In addition, under the terms of the Merger Agreement, the Company will have the right to seek Acquisition Proposals (as defined in the Merger Agreement) through December 6, 2015 (the “Go-Shop Period End Date”). Following the Go-Shop Period End Date, the Company has agreed not to solicit or otherwise facilitate any alternative Acquisition Proposals, subject to customary exceptions that permit the Company to respond to any unsolicited Acquisition Proposal, provided that the Company’s board of directors has determined in good faith that the failure to do so would reasonably be expected to result in a breach of its fiduciary duties, and the Company has complied with certain notice requirements. The Company is also permitted to change its recommendation in favor of the Offer or to terminate the Merger Agreement in order to accept a Superior Offer (as defined in the Merger Agreement) (subject to giving Parent five business days’ notice of its intention to do so and, among other things, making available the Company’s representatives to discuss and negotiate with Parent in good faith any amendments Parent desires to make to its proposal), provided that the Company’s board of directors has determined in good faith that the failure to do so would reasonably be expected to result in a breach of its fiduciary duties. If the Company does terminate the Merger Agreement under such circumstances, the Company must pay Parent, concurrently with such termination, a termination fee of $1.2 million. In addition, this termination fee is payable by the Company to Parent under other specified circumstances. We were incorporated in Delaware in 1984. Our corporate headquarters are located at 141 Mt. Bethel Road, Warren, New Jersey 07059, and our telephone number at that address is 908-668-5000. Results of Operations The following table sets forth unaudited consolidated statements of operations data as a percent of net sales for the periods presented: Three months ended Nine months ended October 3, September 27, October 3, September 27, Net sales % Cost of sales % Gross margin % Research and development expenses % Selling and administrative expenses % Restructuring charges - % % % Operating loss )% )% )% )% Interest and other (expense) income, net ) - )% % Net loss )% )% )% )% 14 Table Of Contents Net Sales. Net sales decreased 35.8% during the third quarter of 2015 to $12.1 million from $18.9 million in the third quarter of 2014. For the nine months ended October 3, 2015, net sales were $46.4 million, a 29.1% decrease from net sales of $65.4 million for the nine months ended September 27, 2014. The net sales decreases primarily resulted from a decrease in market demand for our Mobile products in line with our Strategic Restructuring toward Infrastructure. Sales of Infrastructure products decreased 8.9% during the third quarter of 2015 to $9.1 million from $10.0 million in the third quarter of 2014. For the nine months ended October 3, 2015, net sales of Infrastructure products increased 10.8% to $32.6 million from $29.4 million for the nine months ended September 27, 2014. The decrease in the third quarter was primarily due to decreased demand for our CATV and Wimax applications, partly offset with increased demand for our Wifi products. The increase in nine month sales was primarily due to increased demand for our Wifi and small cell infrastructure products, which is in line with the Company expanding its focus in the infrastructure space. The increase in the nine months Infrastructure sales was partly offset with decreased demand for our Wimax applications. Sales of Mobile products decreased 66.2% during the third quarter of 2015 to $3.0 million from $8.9 million in the third quarter of 2014. For the nine months ended October 3, 2015, net sales of Mobile products decreased 61.7% to $13.8 million from $36.0 million for the nine months ended September 27, 2014. The decreases in sales were primarily due to decreased demand for our cellular products used in mobile applications. Gross Margin. Gross margin during the third quarter of 2015 decreased to 13.4% of net sales from 15.0% of net sales in the third quarter of 2014. For the nine months ended October 3, 2015, gross margin improved to 18.6% of net sales from 8.8% of net sales for the nine months ended September 27, 2014. The decrease in the third quarter was primarily due to lower production and sales volume and a concentration of fixed costs as a percent of smaller revenues. Fixed production costs include, but are not limited to, depreciation, maintenance and operations’ support functions. The nine months ended September 27, 2014 included a non-recurring period charge of $2.1 million for excess inventory write-downs on Mobile products. After allowing for the aforementioned non-recurring charge, the increase for the nine months ended October 3, 2015 was primarily due to manufacturing cost improvements achieved from restructuring and the increase in better margin Infrastructure product mix, despite a reduction in revenue. Research and Development. Company-sponsored research and development expenses decreased 16.2% to $4.7 million during the third quarter of 2015 from $5.6 million during the third quarter of 2014. Company-sponsored research and development expenses for the nine months ended October 3, 2015 decreased 30.2% to $15.0 million from $21.4 million during the nine months ended September 27, 2014. The decreases were primarily due to cost savings achieved from restructuring and improved spending focus on our key projects. Selling and Administrative. Selling and administrative expenses decreased 18.8% to $3.1 million during the third quarter of 2015 from $3.8 million during the third quarter of 2014. Selling and administrative expenses for the nine months ended October 3, 2015 decreased 22.7% to $10.4 million from $13.5 million during the nine months ended September 27, 2014. The decreases were primarily due to savings achieved from our Strategic Restructuring. RESTRUCTURING CHARGES.
